Citation Nr: 1021262	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-21 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from July 1989 to June 1992, 
particularly; he served in the Gulf War Theater from October 
1990 to March 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran indicated on his July 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for June 2009 and the Veteran was originally 
provided notice of this hearing in April 2009.  This letter, 
however, was returned as undeliverable and another notice 
letter was sent in May 2009 which was not returned and is 
presumed to have been delivered to the Veteran.  However, the 
Veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

This case was previously before the Board in October 2009 at 
which time the Board reopened the claim for service 
connection for CFS based on the submission of new and 
material evidence and the claim was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

The Veteran failed to report for scheduled VA examinations in 
approximately without good cause.


CONCLUSIONS OF LAW

1.  The Veteran's claim for service connection for CFS is 
denied as a matter of law, as he failed to report without 
good cause to VA examinations scheduled in conjunction with 
his re-opened claim for service connection.   38 C.F.R. 
§ 3.655(b) (2009).

2.  The Veteran's claim for an initial disability rating 
greater than 10 percent for service-connected fibromyalgia is 
denied as a matter of law, as he failed to report without 
good cause to VA examinations scheduled in conjunction with 
his claim for an increased rating.   38 C.F.R. § 3.655(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran submitted an original claim 
for service connection for fatigue in July 2002.  He was 
afforded a general VA examination in December 2002 and a 
diagnosis of generalized fatigue was made.  The RO denied the 
initial claim in a July 2003 rating decision, finding that 
the Veteran's service treatment records did not show that he 
had a permanent injury or disease that would cause fatigue 
and that the Veteran's complaints of fatigue did not meet the 
requirements of an undiagnosed illness under 38 U.S.C.A. § 
1117(d).  Although the RO provided notice of this denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decision of July 2003 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In May 2005, the Veteran filed of service connection for 
chronic fatigue syndrome and fibromyalgia.  The Veteran was 
afforded a VA examination in November 2005 which noted a 
diagnosis of fibromyalgia but also noted that the Veteran did 
not meet the criteria for a diagnosis of CFS.  By rating 
decision dated in January 2006, the RO granted service 
connection and assigned a 10 percent disability rating for 
fibromyalgia and denied service connection for chronic 
fatigue syndrome, finding that the Veteran had failed to 
submit "new and material evidence" with regard to this 
issue.  Thereafter, the Veteran timely perfected an appeal.


In an October 2009 decision, the Board found that the Veteran 
had submitted new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for CFS and reopened the claim.  The Board also remanded the 
issues of entitlement to service connection for CFS and 
entitlement to an increased rating for fibromyalgia for VA 
examinations.  With regard to the CFS issue, the Board 
requested that the examiner opine as to whether the Veteran 
meets the requirements for a diagnosis of chronic fatigue 
syndrome or whether the Veteran's fatigue is a symptom of his 
service-connected fibromyalgia.  With regard to the 
fibromyalgia issue, the Board requested that the examiner 
comment on whether there was subjective evidence that the 
Veteran's fibromyalgia symptoms were present more than one-
third of the time and whether the Veteran's fibromyalgia 
symptoms are constant, or nearly so, and refractory to 
therapy.  

Pursuant to the Board remand, the Veteran was scheduled for 
VA examinations; however, he failed to report to the 
scheduled examinations.  A December 2009 letter from the RO 
to the Veteran notified him that he would be scheduled for 
examinations in connection with his claims and further 
informed him of the consequences of failing to report to the 
examinations.  A February 2010 Report of Contact notes that 
the Veteran was contacted by phone and letter about the 
examinations but failed to report the last three times.  The 
Veteran also failed to show "good cause" for his failures 
to report.    

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit, which was 
previously disallowed, or an increased rating claim, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  This language 
leaves no authority for the RO or the Board to review the 
issue on appeal on the basis of the evidence already of 
record where the claimant does not show "good cause" for 
failure to report for the scheduled examinations.  Rather, 
the regulation compels the RO and the Board to deny the 
claims strictly on the basis of the failure to report for 
scheduled examinations without good cause. 

In this case, the record includes a February 2010 Report of 
Contact noting that the Veteran was contacted by phone and 
letter about the examinations but failed to report the last 
three times.  The claims folder also contains correspondence 
dated in December 2009, which informed the Veteran that it 
was necessary for him to be scheduled for a new examination 
and the consequences of failing to report to the examination.  
While the record contains the February 2010 Report of Contact 
and the December 2009 letter, the Board acknowledges that it 
does not contain a copy of the actual notice sent to the 
Veteran regarding the scheduling of his VA examinations.  
Nonetheless, there is no indication from the record that such 
a notice was not sent to the Veteran.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the 
Veteran has not asserted that he did not receive notice of 
the scheduled examinations.  A review of the record reveals 
that there has been no communication from the Veteran 
subsequent to his failure to report to the scheduled VA 
examinations.  

A March 2010 supplemental statement of the case (SSOC) 
provided to the Veteran and his representative indicated that 
the Veteran had failed to appear for several VA examinations 
that might have provided material evidence regarding his 
claim.  As part of the March 2010 SSOC, the claimant was 
provided with the text of 38 C.F.R. § 3.655.  The March 2010 
SSOC, including the provisions of 38 C.F.R. § 3.655, was sent 
to the Veteran's last address of record and was not returned 
as undeliverable by the U.S. Postal Service.  There is no 
indication from the record that he did not receive notice nor 
does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
Veteran for examinations.  The Veteran has not provided a 
good cause for his failure to report to the scheduled 
examinations and has a history of failing to report to a 
scheduled Board hearing without good cause in the past.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued 
that the RO failed to notify him of the examinations or 
indicated that he would report if the examinations were re-
scheduled.  Therefore, the claims must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Notice and Assistance

Finally, the Board finds that notwithstanding the statutory 
duty to assist, no undue prejudice to the Veteran is evident 
by a disposition by the Board herein, as VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2); see also 38 C.F.R. 
§§ 3.159, 3.326.  For the reasons set forth above, the Board 
has found that the appellant's claim lacks legal merit under 
the law and therefore, there is no reasonable possibility 
that further assistance or development of the claims at the 
RO-level will result in a grant of any benefits sought.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis, 6 Vet. 
App. at 430.  Thus, the Board finds that further development 
is not warranted and the claimant is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for CFS is denied.

An initial disability rating greater than 10 percent for 
service-connected fibromyalgia is denied.    




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


